OPINION — AG — IT IS MANDATORY FOR THE BOARD OF COUNTY COMMISSIONERS TO CAUSE TO BE PUBLISHED A FULL AND COMPLETE REPORT OF THEIR PROCEEDINGS, AND THAT THE EXCISE BOARD OF CARTER COUNTY SHOULD MAKE TRANSFER UNDER THE PROVISIONS OF 9701 OF THE COMPILED OKLAHOMA STATUTES OF 1921, FROM ITEMS OF APPROPRIATIONS FOR NON ESSENTIALS, CONVENIENCES AND LUXURIES, TO THE ITEM OUT OF WHICH THE EXPENSE OF PUBLISHING THE COMMISSIONER'S REPORT IS PAID. CITE: OPINION NO. OCTOBER 10, 1930 — JOHNSON, 19 O.S.H. 444, 19 O.S.H. 448 (EULA ERIXON)